 


114 HR 2318 IH: COPS Improvement and Reauthorization Act of 2015
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2318 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Reichert (for himself, Mr. Pascrell, Mr. King of New York, Ms. DelBene, Mr. Lance, Mr. Conyers, Mr. Benishek, Mr. Hanna, and Mr. Dent) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to enhance the COPS ON THE BEAT grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the COPS Improvement and Reauthorization Act of 2015. 2.COPS grant improvements (a)In generalSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
(1)by striking subsection (c); (2)by redesignating subsection (b) as subsection (c);
(3)by striking subsection (a) and inserting the following:  (a)The Office of Community Oriented Policing Services (1)OfficeThere is within the Department of Justice, under the general authority of the Attorney General, a separate and distinct office to be known as the Office of Community Oriented Policing Services (referred to in this subsection as the COPS Office).
(2)DirectorThe COPS Office shall be headed by a Director who shall— (A)be appointed by the Attorney General; and
(B)have final authority over all grants, cooperative agreements, and contracts awarded by the COPS Office. (b)Grant authorizationThe Attorney General shall carry out grant programs under which the Attorney General makes grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia for the purposes described in subsections (c), (d), and (e).;
(4)in subsection (c), as so redesignated— (A)in the heading, by striking uses of grant amounts.— and inserting Community policing and crime prevention grants;
(B)in paragraph (3), by striking , to increase the number of officers deployed in community-oriented policing; (C)in paragraph (4)—
(i)by striking pay for offices and inserting pay for or train officers; and (ii)by inserting , and to provide for the initial hiring of such officers after duties;
(D)by striking paragraph (9); (E)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively;
(F)by inserting after paragraph (4) the following:  (5)award grants to hire school resource officers and to establish school-based partnerships between local law enforcement agencies and local school systems to enhance school safety and to combat crime, gangs, drug activities, and other problems in and around elementary and secondary schools, including assisting schools with emergency preparedness and preventative measures plans for natural disasters and acts of violence and terrorism.; 
(G)by striking paragraph (13); (H)by redesignating paragraphs (14), (15), and (16) as paragraphs (13), (14), and (15), respectively;
(I)in paragraph (15), as so redesignated, by striking and at the end; (J)by redesignating paragraph (17) as paragraph (18);
(K)by inserting after paragraph (15), as so redesignated, the following:  (16)establish and implement innovative programs to reduce and prevent illegal drug manufacturing, distribution, and use, including the manufacturing, distribution, and use of methamphetamine; and
(17)award enhancing community policing and crime prevention grants that meet emerging law enforcement needs, as warranted.; and (L)in paragraph (18), as so redesignated, by striking through (16) and inserting through (17);
(5)by striking subsections (h) and (i); (6)by redesignating subsections (d) through (g) as subsections (f) through (i), respectively;
(7)by inserting after subsection (c), as so redesignated, the following:  (d)Troops-to-Cops programs (1)In generalGrants made under subsection (b) may be used to hire former members of the Armed Forces to serve as career law enforcement officers for deployment in community oriented policing, particularly in communities that are adversely affected by a recent military base closing.
(2)DefinitionIn this subsection, former member of the Armed Forces means a member of the Armed Forces of the United States who is involuntarily separated from the Armed Forces within the meaning of section 1141 of title 10, United States Code. (e)Technology grantsThe Attorney General may make grants under subsection (b) to develop and use new technologies (including interoperable communications technologies, modernized criminal record technology, and forensic technology) to assist State and local law enforcement agencies in reorienting the emphasis of their activities from reacting to crime to preventing crime and to train law enforcement officers to use such technologies.;
(8)in subsection (f), as so redesignated— (A)in paragraph (1), by striking to States, units of local government, Indian tribal governments, and to other public and private entities,;
(B)in paragraph (2), by striking define for State and local governments, and other public and private entities, and inserting establish; and (C)in the first sentence of paragraph (3), by inserting (including regional community policing institutes) after training centers or facilities;
(9)in subsection (h), as so redesignated— (A)by striking subsection (a) the first place that term appears and inserting paragraphs (1) and (2) of subsection (c); and
(B)by striking in each fiscal year pursuant to subsection (a) and inserting in each fiscal year for purposes described in paragraph (1) and (2) of subsection (c); (10)in subsection (i), as so redesignated, by striking subsection (a) and inserting subsection (b); and
(11)in subsection (j)(1), by striking subsection (b) and inserting subsection (c). (b)ApplicationsSection 1702(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1(c)) is amended—
(1)by redesignating paragraphs (8) through (11) as paragraphs (9) through (12), respectively; and (2)by inserting after paragraph (7) the following:

(8)if the application is for a grant for officers performing homeland security duties, explain how the applicant intends to coordinate with Federal law enforcement in support of the applicant's homeland security mission;. (c)Limitation on use of fundsSection 1704(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–3(c)) is amended by striking $75,000 and inserting $125,000.
(d)DefinitionsSection 1709(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8(1)) is amended by striking who is authorized and inserting who is a sworn law enforcement officer and is authorized. (e)Authorization of appropriationsSection 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(11)) is amended—
(1)in subparagraph (A), by striking fiscal years 2006 through 2009 and inserting fiscal years 2015 through 2019; and (2)in subparagraph (B)—
(A)in the first sentence— (i)by striking 3 percent and inserting 5 percent; and
(ii)by striking section 1701(d) and inserting section 1701(f); and (B)by striking the second sentence and inserting the following: Of the funds available for grants under part Q, not less than $600,000,000 shall be used for grants for the purposes specified in section 1701(c), and not more than $250,000,000 shall be used for grants under section 1701(e).. 
 
